      Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 1 of 16. PageID #: 2


                                                                          PM
                                          AFFIDAVIT

       I, Kurt Dirker, Special Agent of the Federal Bureau of Investigation (FBI), United States

Department of Justice (DOJ), being duly sworn and deposed, state the following:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      Your Affiant is a Special Agent with the Federal Bureau of Investigation, and as

such, is an investigative or law enforcement officer of the United States within the meaning of

Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. Your Affiant is filing this

Affidavit to obtain a Complaint and Arrest Warrant for CHRISTIAN FERGUSON for violations

listed herein. Your Affiant is engaged in the enforcement of criminal laws and is within the

category of officers authorized by the Attorney General to request and execute arrest and search

warrants pursuant to Title 18 U.S.C. § 3052 and 3107; and DOJ regulations set forth at Title 28

C.F.R. § 0.85 and 60.2(a).

       2.      Your Affiant has been a Special Agent with the Federal Bureau of Investigation

since July of 2011 and is assigned to the Cleveland Division. During that time, your Affiant has

participated in investigations of, among other things, violent crimes, threats, child pornography

cases, kidnappings, bank robberies, and other federal offenses. Your Affiant has been involved

in the execution of hundreds of arrest warrants, search warrants, and the review of evidence

obtained pursuant to search warrants. Prior to joining the FBI, your Affiant served as a detective

with the Cuyahoga Falls Police Department and was honorably discharged from the United

States Marine Corps with the rank of sergeant.

       3.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This Affidavit is

intended to merely show that there is sufficient probable cause for the requested complaint and


                                                 1
       Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 2 of 16. PageID #: 3



arrest warrant and does not set forth all of my knowledge about this matter. Actions,

conversations, and statements are described in substance and in part, except where otherwise

indicated.

        4.       Based on the facts set forth in this Affidavit, there is probable cause to believe

that CHRISTIAN FERGUSON has committed violations of Title 18, United States Code,

Section 1201(a)(2) and (5) and (d), Attempted Kidnapping, as set forth below:

             a. Title 18, United States Code, Section 1201(a)(2) and (5) and (d): Kidnapping;
                Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or
                carries away and holds for ransom or reward or otherwise any person, except in
                the case of a minor by the parent thereof, when
                (2) any such act against the person is done within the special maritime and
                territorial jurisdiction of the United States; [or]
                (5) the person is among those officers and employees described in section 1114 of
                this title and any such act against the person is done while the person is engaged
                in, or on account of, the performance of official duties,
                (d) Whoever attempts to violate subsection (a) shall be punished by imprisonment
                for not more than twenty years.

                                             JURISDICTION

        5.       This Court has jurisdiction to issue the requested complain and arrest warrant

because it is “a court of competent jurisdiction” as defined by 18 U.S.C. §§ 2711, 2703(a),

2703(b)(1)(A), and 2703 (c)(1)(A). Specifically, the Court is “a district court of the United

States . . . that has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                  BACKGROUND AND IDENTIFICATION OF FERGUSON

        6.       On or about April 3, 2020, the FBI received a call-in complaint from a civilian

later identified, but herein after referred to as “COMPLAINANT. 1” The COMPLAINANT




1
 The COMPLAINANT has not received any compensation or thing of value for the information. The information
has been vetted and found credible; COMPLAINANT provided the initial information without direction or order of
your Affiant and was found to be credible and truthful.
                                                      2
       Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 3 of 16. PageID #: 4



provided information about the subject, FERGUSON, identified by his Discord 2 screen name,

referred herein as “CF-Discord. 3” The COMPLAINANT was concerned about the violent and

extremist nature of postings made by CF-Discord. In screenshots provided to the FBI by the

COMPLAINANT, CF-Discord, later identified as FERGUSON, expressed a desire to call in a

false in-progress call to the police in order to lure law enforcement to a remote location where

they could be robbed of their weapons and body armor and possibly killed.

        7.       Specifically, Your Affiant reviewed screenshots containing statements made on or

about March 21, 2020, by FERGUSON using the name CF-Discord provided to the FBI by the

COMPLAINANT. In sum and substance, FERGUSON wrote:

             “Either we can subdue them or we preform a sync shot. If you shoot shoot to kill
             because they will. If we can keep 1 or 2 alive to get answers great but it’s not an
             objective.”

             “Once the IMC 4 is non combative we all need to be able to rip out all comms and
             gear from the cars. It’s too risky to take the cruisers so throw the bodies in and light
             em up”

             “This way there will be no DNA they can use”

             “If someone can get surpprsors that would be best we can hold the lethality I can
             shoot a bow but I prefer a rifle when there’s multiple targets”

        8.       Based on your Affiant’s military and law enforcement training and experience,

these statements discuss tactical options for killing multiple targets and disposing of their bodies




2
  Discord is an all-in-one cross-platform communication application that allows users to text and voice chat with
other users. It was designed for use on mobile devices and computers and allows users to communicate one on one
or in groups.
3
  Your Affiant affirms that he is aware of the screenname used by FERGUSON on the Discord platform but in order
to protect ongoing investigations is using the placeholder “CF-Discord.”
4
  Your Affiant is unable to determine what ‘IMC’ means, however the context demonstrates FERGUSON is
referring to law enforcement officers.
                                                        3
       Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 4 of 16. PageID #: 5



via arson. Your Affiant also believes these communications expressed an intent to use a rifle to

kidnap, rob and, possibly during the course of the kidnapping, kill law enforcement officers.

         9.       Through various investigative steps, the FBI identified CF-Discord as

CHRISTIAN STANLEY FERGUSON (FERGUSON). Through additional investigative steps

the FBI learned that on July 16, 2019, the Valparaiso, Indiana Police Department conducted a

traffic stop of a blue, 2014 Ford Mustang. Where the license plate should have been affixed to

the rear bumper was a vanity style plate that had a name identical to the screenname used by

FERGUSON and herein referred to as “CF-Discord.” The officer approached the vehicle and

identified himself to the driver who was later identified as FERGUSON. FERGUSON

eventually fled the stop in his vehicle, which led to a lengthy high-speed pursuit that ended when

FERGUSON crashed his vehicle and was arrested by pursuing officers. 5

         10.      Based on this initial reporting and identification, your Affiant introduced a

Confidential Human Source, (hereinafter “CHS 6”), with instructions to join the Discord

chatrooms controlled by CF-Discord, FERGUSON.

                              BACKGROUND AND PROBABLE CAUSE

                                         Online Postings on Discord

         11.      On or about March 23, 2020, your Affiant reviewed additional comments posted

by CF-Discord:

               “Everyone send ur location raiding begins soon”

5
  FERGUSON was charged with Felony Resisting law enforcement and other traffic related charges. Your Affiant
has reviewed the police reports and video and confirms that the person driving the car with the vanity license plate
using the CF-Discord screenname was, in fact, FERGUSON.
6
  Your Affiant states that the CHS has been working as a source for the FBI since May, 2015. The CHS has
provided valuable intelligence and contributed to a number of national security investigations since beginning work
for the FBI. The CHS has never provided false or misleading information. For these efforts the CHS has been paid
approximately $20-25,000 for services and expenses. During the reporting period of this investigation, the CHS has
been paid $3,000 for information, video and audio recordings and intelligence that contributed to this investigation.
Your Affiant has been able to corroborate information provided by the CHS and the information has proven to be
reliable.
                                                          4
      Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 5 of 16. PageID #: 6




             “I have a plan that we can do but it will have to be spread out in a focus area”

             “If we call IMC and report a disturbance as like domestic violence at a house we can
             have u draw the cops in”

             “We should expect 2 or possibly 3 patrol cars”

       12.      Based on your Affiant’s training and experience, these comments concern a plan

by FERGUSON, using the name CF-Discord, in which a false call would be placed to law

enforcement to draw them to a location, where, pursuant to the March 21 postings, they would be

assaulted and murdered.

       13.      Your Affiant reviewed additional postings on Discord by CF-Discord. In sum and

substance, FERGUSON, using the name CF-Discord posted:

       “Clean your bullets off for finger prints but we may have to shoot IMC”

       “I’m not sure on the compound I just know ammonia and bleech are very bad combo or
       whoever breathes it in”

       “Either way throw some at the cops and tell start gaging”

       “Well we’re taking out cops and sgerriff vechles to raid”

       “We will wait until we are ready for cars later”

       “When you shoot go for the arms and legs but if they pose a lethal threat go for the head”

       14.      Your Affiant believes these postings discuss the use of household chemicals as a

weapon and confirm that CF-Discord is interested in “raiding” law enforcement vehicles during

an assault, which could involve the use of deadly force by the assailants.

       15.      Your Affiant reviewed additional Discord postings by FERGUSON, using the

name CF-Discord, on or about April 1, 2020:

       “Try and rally the rest of us and find others I don’t alot if us been quiet too quiet”
                                                   5
       Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 6 of 16. PageID #: 7




        “If feds get ur phones make a blueberry account and email me they can take my email
        it’s the75thspartans@gmail.com”

        16.      Your Affiant believes “the 75th Spartans” in FERGUSON’s email address refers to

the name of the militia group FERGUSON has formed, or wants to form, for this action.

        17.      On or about April 6, 2020, your Affiant reviewed another reference to the

“Spartans” by FERGUSON’s CF-Discord Discord account. In the posting, CF-Discord wrote: “If

I can get some of you boy lswe can do a a first small claim with the cops we’ll just need to leave

a calling card with the Spartans name once the media gets a hold of our card we’ll spread like wild

fire and other militias will get up”.

        18.      On or about April 14, 2020, your Affiant reviewed a series of interactions between

FERGUSON, using the screen name CF-Discord, and other individuals identified by your Affiant,

using the screen names Discord-1 and Discord-2 7. As presented below, Discord-1 and CF-Discord

discuss Discord-1’s ability to use or steal items from an armory; your Affiant avers that during this

discussion, CF-Discord steers the conversation back to how it could fit into the plan to ambush

law enforcement:

        Discord-1: “But we do have an armory here with a shed full of m777s”

        Discord-1: “That’s a hell of a lot of firepower

        I do have a plan though

        We clear the armory and then use the radio antenna on top to send a message out to the
        other armories around us to basically tell them to not fuck with us

        I was also thinking about making riot shields out of car doors for clearing it”

        CF-Discord: “Send me pictures and all the intel and tell tango what he thinks about the
        cop ambush we can pull”


7
 As with the screennames for FERGUSON and CHS, the actual screennames are known to your Affiant, but
because of an ongoing investigation, substitute screennames are used to protect investigative measures.
                                                      6
       Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 7 of 16. PageID #: 8



        Discord-1: “So for the cops

        Basically our plan is to have a woman call the cops for a domestic assault or something
        and then once they show up we ambush them

        I was thinking nonlethal but if we need we will have weapons”

        CF-Discord: “Calm down Discord-1 lol we also can homemade mustard gas and pipe
        bombs”

        CF-Discord: “Before we go buying high grade military lvl [REDACTED] we need funds
        from some type of sponsor I bately have enough if I get my M9 baretta or .50 deagle.
        Plates on Spartan Armory are only 150 but they are on back order and my helmet is still
        in production”

        19.      Based on your Affiant’s training and experience, ‘M9 Baretta’ refers to a Beretta

pistol,‘.50 deagle’ refers to a high caliber Desert Eagle pistol and ’plates’ refers to body armor.

        20.      On or about April 20, 2020, your Affiant observed the following post from Discord-

1 to FERGUSON, using a shortened version of CF-Discord, concerning homemade chemical

weapons:

        Discord-1: “Hey CF-Discord, I know you’re probably sleeping so I’m not gonna yah you
        but do you think this would work for poison gases?” 8

        21.      Your Affiant reviewed conversations from on or about April 28, 2020, between CF-

Discord, Discord-1, and CHS 9. In these exchanges, CF-Discord reaffirms his plan to ambush law

enforcement, take their weapons and communication devices, and mobilize what he characterizes

as “future Spartans:”

        CF-Discord: “We need to keep the op small but loud. We still are building numbers but
        this will get patriots and future Spartans interested
        We also can’t afford martial law to be installed until I know all my pilots are fully armed
        and and armored up. I’m still in need of sidearn and still waiting on my Armorsmith”



8
  In the body of the Discord chat was a diagram of several types of homemade chemical weapons made by
combining several different types of commonly found chemicals.
9
  Your Affiant has redacted the screen name used by CHS to protect her/his identity. Your Affiant has reviewed
screenshots of conversations provided by CHS.
                                                        7
      Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 8 of 16. PageID #: 9



       CHS: “Sounds good”

       CF-Discord: “So far we got 1 who else is in. If I have to drive ill pick you up myself if
       you don’t have transport”

       CF-Discord: “We need 4 people for this to work 3 min”

       Discord-1: “What type of strike are you thinking”

       CF-Discord: “We hit a sheriff or police crusher that gas AR. Take to fed Brady armor
       and equipment
       If we can get our hands in a radio will b able to plan around them”

       22.    Your Affiant reviewed postings made on or about April 29, 2020, by CF-Discord

and others on Discord in which FERGUSON, still using the screen name CF-Discord, reaffirmed

his plan to ambush law enforcement, kill them, rob them of their weapons, and start an uprising:

       CF-Discord: “Let’s shoot 4 2
       Let’s do training and making the plan”

       CHS: “Sounds good. lll bring an extra ruck for u. U got an AR yet?

       CF-Discord: “Hell ya”

       CF-Discord: “I mean wtf do u think a militia does
       Let’s do some drills and ince we are set we can do my crusier plan. We just need to make
       sure we leave our calling card and get media attention ince we do all of America will
       wake up
       But let’s make sure we don’t have any loose ends with being set

       CHS: “Absolutely agree”

       23.    Your Affiant has confirmed, as will be discussed below, that FERGUSON does, in

fact, have an AR-15 style rifle with ammunition and has shown pictures of it to members of the

Discord chat room during “drills” as discussed in the above conversation.

       24.    Your Affiant has also reviewed at least one conversation with a user not known to

your Affiant in the Discord chatroom in which FERGUSON refuses to delay his plan or modify

                                                8
      Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 9 of 16. PageID #: 10



the violence it involves. When confronted, FERGUSON defended his plan and the violence

against law enforcement it involved:

        Discord-2: “You have less than a fireteam’s worth of men

        Stand down, not now

        There’s no doubt in my mind that we can win, but we will have to wait”

        CF-Discord: “Mainl y this is the plan. We call a patrol car out to a open location when
        he comes to check out the location we ambush him and subdie home raid is crusher and
        strip him of all his weapons and send him walking home brushed and with our calling
        card

        That’s why we need something that will get more members and finally get a spark going”

       Probable Cause From Real Life Actions Consistent with Chatroom Statements

        25.      As a result of CHS’ participation in the Discord chatrooms controlled by

FERGUSON, CHS and FERGUSON met on several occasions to further discuss FERGUSON’s

plan and see it to fruition. During the last two meetings, one on May 2, 2020, and the other on

May 8, 2020, a second CHS, 10 (hereinafter CHS-2), was introduced as a fellow supporter of

FERGUSON’s plans and militia group, the 75th Spartans.

        26.      Your Affiant states that on May 2, 2020, FERGUSON, CHS and CHS-2 met at the

Camp Belden Wildlife Area in Lorain County, Ohio. Your Affiant has, or has spoken with agents

who have, debriefed CHS and CHS-2 immediately following the two interactions with

FERGUSON. Likewise, your Affiant has reviewed any and all recordings of in-person meetings

between FERGUSON, CHS and CHS-2.




10
  CHS-2 has been employed as a confidential human source with the FBI for less than one year. CHS-2 has
received no compensation for her/his information. CHS-2’s information has been reviewed by your Affiant and
CHS-2 has been found to be reliable and truthful.
                                                       9
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 10 of 16. PageID #: 11



       27.     On Saturday, May 2, 2020, CHS and another person known to your Affiant met

with FERGUSON at a local park to practice drills and land navigation exercises as proposed by

FERGUSON, using the name CF-Discord, on Discord on or about April 29, 2020.

       28.     During this exercise, FERGUSON brought an AR-15 rifle with ammunition and

showed it to the CHS. The CHS was able to physically manipulate the weapon and confirm it was

a firearm. FERGUSON also discussed with CHS his desire to obtain a semi-automatic pistol to

further his plan, as well as the use of explosives to execute their attack. Your Affiant reviewed

surveillance of this demonstration and confirms that FERGUSON did, in fact, arrive and leave

with an AR-style rifle.

       29.     During the May 2, 2020, exercise, CHS carried a recording device. Your Affiant

reviewed the recording and heard FERGUSON detail his plan where a “cop car would be called

to a domestic violence call in an abandoned house.” When the officer responded, the cruiser would

“be surrounded and the officers would have to put their pistols on the ground or get shot by the

count of ten.” Later in the recording, FERGUSON details his plan to take gear out of the police

cars, including the police communications devices, so his group could monitor further police

response. FERGUSON also indicated his “final play” was Washington, D.C. FERGUSON also

stated that he “hoped we don’t have to put them down, but I will do it if I have to,” in order to get

news outlets like Fox News to broadcast that “the Spartans are killing police officers.”

       30.     After the training exercise, the CHS was in regular contact with FERGUSON and

discussed FERGUSON’s continued possession of the AR-15 style firearm, as well as

FERGUSON’s intent to acquire at least one more AR-15 style firearm through the kidnapping,

robbery and possible murder of law enforcement. FERGUSON also inquired about the possibility

of obtaining a Beretta M9 pistol and plates of body armor.


                                                 10
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 11 of 16. PageID #: 12



                                      May 8th Meeting and Reconnaissance

        31.      On May 8, 2020, your Affiant is aware that, based on prior conversations on

Discord, FERGUSON arranged to meet CHS and CHS-2 to perform a “dry run” of their plan at a

location located within the confines of the Cuyahoga Valley National Park.

        32.      Your Affiant is aware that FERGUSON wanted to conduct his plan to kidnap law

enforcement officers in a remote location based on statements made on Discord and to the CHS.

Your Affiant is also aware that in discussions on Discord and with the CHS, FERGUSON wanted

to target a federal officer, if possible, because he believed they had better quality firearms and

body armor to steal.

        33.      At approximately 4:30pm, on May 8, 2020, your Affiant is aware that CHS and

CHS-2 met FERGUSON at a location and drove together into the Cuyahoga Valley National Park.

Both CHS and CHS-2 were provided with recording devices, which your Affiant has subsequently

reviewed.

        34.      At approximately 5:00 p.m., CHS, CHS-2 and FERGUSON arrived at a location

within the boundaries of the Cuyahoga Valley National Park. 11 FERGUSON, CHS and CHS-2

exited the vehicle and proceeded to hike to a location within the boundaries of the Cuyahoga Valley

National Park.

        35.      Your Affiant learned through conversations with other federal law enforcement

officers that an emergency call to law enforcement from the location surveilled by FERGUSON

would result in a response by federal law enforcement officers, as it is the official duty of federal




11
  Through conversations with federal employees and a review of government maps, your Affiant is aware that
Cuyahoga Valley National Park consists of land owned entirely by, and under the control of the United States Park
Service. As such, it is within the special territorial jurisdiction of the United States.
                                                        11
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 12 of 16. PageID #: 13



law enforcement officers to respond to calls concerning activities located on land owned and

controlled by the National Parks Service in the Cuyahoga Valley National Park.

        36.    During the approximately 15 to 20 minute hike, FERGUSON engaged in

conversation with both CHS and CHS-2, and during those conversations openly discussed the plan

to kidnap, rob, and potentially kill or commit serious bodily injury to a federal law enforcement

official.

        37.    During the drive to the location, FERGUSON discusses the need for body armor

and discusses the plate carrier and helmet he ordered. FERGUSON also discussed the Beretta M9

he intends to buy from an individual on May 9, 2020.

        38.    As they continue to drive to the National Park location, FERGUSON discusses the

plan to make a hoax call to have law enforcement to respond stating that it is “better to have two

people watching the roads.” FERGUSON reiterates that the first goal of the plan is to draw law

enforcement to the location and “get their comms [radios and communication devices] and gear

off bodies.”

        39.    Approximately ten minutes after entering the car, CHS asks FERGUSON what to

do if, when responding to the call, the law enforcement agents draw their weapons on

FERGUSON’s group. FERGUSON responds, “I have no problem” then talks more about drawing

law enforcement into the location and “taking them down” when they leave the house.

        40.    FERGUSON also discusses the importance of not leaving fingerprints at the scene

and potentially burning the police cars to destroy evidence, stating, “once we rip everything out of

the cop car then mainly torch it,” and “let’s just …em…burn them.” FERGUSON also stated that

it is important to his Spartan group to leave a calling card with the bodies of law enforcement

because “everything I hit I want to do for a reason, not out of blind rage.”


                                                 12
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 13 of 16. PageID #: 14



       41.     As they arrive at the parking spot to walk to the location, FERGUSON suggests

that they conduct the ambush early morning because law enforcement responding will be less

suspicious, but he has to figure out what time to do it.

       42.     After walking to the edge of a gully, FERGUSON stated that perhaps the distress

call should come from the bottom, meaning lure the officers to a location in a valley, so

FERGUSON could maintain the high ground. FERGUSON then states he could imaging hearing

a “dumbass” police officer, “plea and cry ‘I have a family.’”

       43.     When FERGUSON, CHS and CHS-2 arrive at the location they enter one structure,

at which time CHS asks if everybody is still agreeable to the plan; FERGUSON interrupts and

says “I’m down.” CHS attempts to ask again, and FERGUSON responds immediately “I’m good.”

FERGUSON then looks out a window and discusses the possibility of a sniper position.

       44.     As the group continues to surveil the area, FERGUSON continues to describe the

plan in greater detail, stating that if there are four officers they should be lured into one of the

houses, one member of the group should stay outside in case an officer attempts to escape, then,

in the house, the officers should be given until the count of ten to drop their guns. Once they drop

their firearms, FERGUSON explains that guns should be held to their heads as Spartans take their

bulletproof vests. He also affirms, in sum and substance, “if they try anything, anything, one in

the head – there are 29 more right for you [other officers] and another goes down, and another, for

any movement below the nipple; but leave one to limp home and tell law enforcement that the

Spartans are out here hunting us.”

       45.     As FERGUSON walks around other buildings a car drives by and FERGUSON

says if that is a solo ranger they can take him down. The group walks into other structures and

continue to discuss the placement of members of the group around the property, and where and


                                                 13
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 14 of 16. PageID #: 15



how to dispose of any law enforcement officers’ bodies. FERGUSON describes the property as

“perfect” because group members could seal off a driveway and the officers would be “stuck.”

FERGUSON then reiterates that while cops are always “hostile,” because the location is remote,

their guard will be down, but as soon as they try to radio for help, FERGUSON advises the police,

“if they are dead or not,” should be stripped of everything on them and torched.

        46.        A hoax distress call was placed to gauge response time by the Park Rangers, and

after the call is placed, FERGUSON, CHS and CHS-2 take a position behind a tree stump within

view of the location and measure the time it takes for the rangers to arrive. After approximately

five minutes of watching, FERGUSON sees the Rangers respond and the group watches their

response before retreating back to their vehicle. Your Affiant affirms that the officers who

responded to the hoax distress call were federal law enforcement officers acting within their

official duties.

        47.        As they walk back to their vehicle, FERGUSON says he saw four officers, and if

that many respond to the real event they would likely have to kill them all.

        48.        At approximately 6:08 p.m. on May 8, 2020, FERGUSON was placed under arrest.

He was provided his Miranda rights orally and in writing. After knowingly, freely and voluntarily

waiving his Miranda rights, FERGUSON provided a statement to federal law enforcement officers.

Your Affiant was present for the interview and has reviewed the recording of it.

        49.        FERGUSON admitted to being the primary planner of a plan to kidnap and rob

federal law enforcement officials of their firearms and body armor. FERGUSON admitted to using

the screenname CF-Discord and controlling the Discord channels reviewed by your Affiant.

        50.        Ferguson claimed that he did not go to the National Park in furtherance of the plan

to kidnap, rob and possibly murder law enforcement officials, but only to practice navigation skills


                                                   14
    Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 15 of 16. PageID #: 16



and martial arts training. FERGUSON denied making any comments expressing a desire to kill

law enforcement officers and claimed anything he did say were a result of his fear of the CHS and

lack of familiarity with his surroundings. As set forth herein, these self-serving statements are

directly contradicted by FERGUSON’s statements and behavior before and during the “dry run”

in the National Park. Later in the interview, FERGUSON admitted that he participated in the

planning of an attack on law enforcement officers and that if the time came during the plot that an

officer had to be shot, he was prepared to shoot and kill a law enforcement officer.

                                            CONCLUSION

       51.     Based on the aforementioned factual information, Affiant respectfully submits

that there is probable cause to support a complaint and arrest warrant charging FERGUSON for

attempting to kidnap, rob of firearms and body armor, and possibly cause serious bodily injury or




                                                15
     Case: 5:20-mj-01155-KBB Doc #: 1-1 Filed: 05/12/20 16 of 16. PageID #: 17



death to one or more federal law enforcement officers engaged in and on account of their

performance of official duties and within the territorial jurisdiction of the United States, with

Attempted Kidnapping, pursuant to Title 18 U.S.C. § 1201(a)(2) and (5) and (d).




                                                      Respectfully submitted,




                                                      Kurt Dirker
                                                      Special Agent
                                                      Federal Bureau of Investigation


Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this 12th, day of
May, 2020.




                                                 16
